DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a data center with cooling system, classified in H05K7/20736.
II. Claims 11-14, drawn to a method of converting a data center to high density server racks, classified in H05K7/1497.
III. Claims 15-20, drawn to a method of installing high density, air-cooled server racks, classified in H05K7/20836.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For instance, the data center cooling system can be made without “removing low density server racks located in the area.”

Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the the product as claimed can be made by another and materially different process. For instance, the data center can be made without “employing Computational Fluid Dynamic (CFD) modelling.”

Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of invention II does not require the use of Computational Fluid Dynamic modeling.  The subcombination of invention III has separate utility such as a method to install a brand new data center for use rather than a method of converting an existing data center as is claimed in the combination of invention II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such . 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


During a telephone conversation with Joel Justiss (Reg. No. 48,981) on 23 April 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US 20070213000 A1).

Re. claim 1: Day discloses a data center, comprising:
a cooling system that provides a cold air supply (cool air through vents 2b); and (see fig. 1; para. 0037-0040)
a rack cluster including multiple server racks (11) rated at greater than 20kW (the cluster associated with a 100kW cooler 16), (see para. 0052)
wherein each of the multiple server racks has a front side (front) facing the cold air supply and a back (rear) side, and each of the multiple server racks are solely cooled (12) by air moving therethrough from the front side to the back side. (see fig. 1; para. 0028-0029, 0050, 0059)

Re. claim 2: Day discloses wherein one or more of the multiple server racks (11) includes a compute node having at least one fan (small fans) that pulls the cold air supply from the front side through to the back side. (see fig. 1; para. 0030-0031, 0041)

Re. claim 5: Day discloses a raised floor (2) having perforated tiles (2b) that allow distribution of the cold air supply at the front side of each of the multiple server racks. (see fig. 1; para. 0032-0033, 0037-0038)

Re. claim 6: Day discloses wherein an open area percentage (control dampers) of the perforated tiles (2b) is selected to control air flow of the cold air supply. (see para. 0040)

Re. claim 7: Day discloses wherein the rack cluster includes two rows (left and right rows in fig. 1) of rack positions and the cold air supply (cool air in cold aisle) is provided between the two rows. (see fig. 1; para. 0038, 0051)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day as applied to claim 1 above, and further in view of VanGilder et al. (US 2006/0260338 A1).

Re. claim 3: Day fails to disclose:
wherein the rack cluster includes rack positions and each of the multiple server racks are positioned in a different one of the rack positions, wherein one of more of the rack positions do not include one of the multiple server racks.
However, VanGilder discloses:
wherein a rack cluster includes (100) rack positions (84) and each of the multiple server racks (21) are positioned in a different one of the rack positions, wherein one of more of the rack positions (110) do not include one of the multiple server racks. (see fig. 5, 6; para. 0024-0025, 0036-0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the racks of Day in the rack cluster positions disclosed by VanGilder. One of ordinary skill would have been motivated to do this in order to keep the cold row complete even if there are not enough racks to fill all positions. (VanGilder para. 0036-0037)

Re. claim 4: Day fails to disclose:
a containment system, wherein the rack cluster is at least partially positioned within the containment system and the containment system isolates the cold air supply at the front side of each of the multiple server racks from a hot exhaust at the back side of each of the multiple server racks.
However, VanGilder discloses:
a containment system (60, 142), wherein the rack cluster is at least partially positioned within the containment system and the containment system isolates the cold air supply (40) at the front side of each of the multiple server racks (21) from a hot exhaust at the back side of each of the multiple server racks. (see fig. 7; para. 0024-0026)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the racks of Day with the containment system taught by VanGilder. One of ordinary skill would have been motivated to do this in order to prevent the cold intake air from mixing with the warm exhaust air in the system. (VanGilder abstract)

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day as applied to claim 1 above, and further in view of Gao et al. (US 2018/0324976 A1).

Re. claim 8: Day fails to disclose:
wherein one or more of the multiple server racks includes one or more GPU driven servers.
However, Gao discloses:
wherein one or more of the multiple server racks (501, 502, 503) includes one or more GPU driven servers. (see fig. 5A-B; para. 0049-0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include GPU and CPU components in the servers of Day as taught by Gao. One of ordinary skill would have been motivated to do this in order to provide processing and graphics capabilities to the servers. (Gao para. 0049)

Re. claims 9 and 10: Day fails to disclose:
wherein the rack cluster is a first rack cluster and the data center includes additional rack clusters, wherein at least a first one of the additional rack clusters has a same power demand as the first rack cluster; and
wherein at least a second one of the additional rack clusters has a different power demand as the first rack cluster.
However, Gao discloses:
wherein the rack cluster (501) is a first rack cluster and the data center includes additional rack clusters (502, 503), wherein at least a first one of the additional rack clusters has a same power demand as the first rack cluster; and
wherein at least a second one of the additional rack clusters has a different power demand as the first rack cluster. (Gao discloses either increasing the number of high powered servers or keeping the number the same within a data center) (para. 0002-0003, 0044)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple rack clusters to the data center of Day as taught by Gao. One of ordinary skill would have been motivated to do this in order to upgrade portions of the data centers one rack cluster at a time to increase the computing power of the overall data center. (Gao para. 0002-0003)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coglitore et al. (US 2008/0024977 A1) discloses an airflow through computer racks adjacent each other. Archibald (US 2009/0150129 A1) discloses a cold aisle arrangement of the servers in a data center.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 5, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835